Citation Nr: 0814424	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-14 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for asbestosis, pleural 
plaques, and scarring of the lungs, to include as due to 
asbestos exposure.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, wherein the RO denied service connection 
for asbestosis and scarring of the lungs as a result of 
asbestos exposure.  The veteran timely appealed the RO's 
March 2002 rating action to the Board.  

In a January 2006 decision, the Board denied the veteran's 
claim for service connection for abestosis, pleural plaques 
and scarring of the lungs.  The veteran appealed the January 
2006 decision to the United States Court of Appeals for 
Veterans Claims (Court).  By an April 2007 Order, the Court 
vacated the Board's January 2006 decision and remanded this 
matter to the Board in compliance with the instructions 
included in an April 2007 Joint Motion for Remand by the 
United States Secretary of Veterans Affairs (Secretary) and 
Appellant. 

In October 2007, the veteran's attorney submitted a treatment 
report, prepared by G. L. W., M. D., Board-Certified Family 
Practice, which was accompanied with a waiver of initial RO 
consideration.  See, 38 C.F.R. § 20.1304 (2007). 

In December 2007, the Board determined that an opinion from 
an independent medical expert (IME) was required to clarify 
whether there was any relationship between the veteran's 
current lung disorder and his military service, to include 
claimed asbestos exposure therein.  See 38 U.S.C.A. § 7109 
(West 2002); 
38 C.F.R. § 20.901(d) (2007).  The resulting IME opinion was 
received by the Board in February 2008.  A copy of the 
February 2008 IME report has been associated with the claims 
file. 


FINDINGS OF FACT

1.  The veteran was exposed to asbestos during and after 
military service.

2.  The preponderance of the medical evidence of record 
indicates that the veteran's lung disability, pleural 
plaques, is unrelated to his asbestos exposure during active 
service.
CONCLUSION OF LAW

The veteran's lung disorder, pleural plaques, was not 
incurred in or aggravated by service, or as due to the 
claimed in-service asbestos exposure.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the issue on appeal, VA provided the veteran 
with notice on the Pelegrini II VCAA elements in a November 
2001 letter.  The letter did not explicitly tell the veteran 
to submit all relevant evidence in his possession.  The 
letter did, however, tell him to let VA know of any evidence 
he thought would support his claim, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Since the 
claim for service connection for a lung disorder as due to 
asbestos is being denied, no effective date or rating is 
being set, and the lack of notice as to these elements is not 
prejudicial.  Id.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The veteran was provided pre-adjudication 
VCAA notice via a November 2001 letter.  Id. 

       Duty to Assist 

Regarding VA's duty to assist the appellant with his service 
connection claim on appeal, relevant service and post-service 
private and VA examination and clinical treatment reports,  
along with statements of the veteran and his representative, 
have been associated with the claims file.  Additionally, the 
Board obtained an IME in February 2008, the results of which 
will be discussed below. The report of the IME reflects that 
the examiner reviewed the veteran's claims folder and 
rendered appropriate diagnoses and opinions based on the 
questions presented to him by the Board.  A copy of the 
February 2008 report has been associated with the claims 
file.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

II.  Laws and Regulations

Service connection -general criteria 

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2007).

Service connection may be granted on the basis of a post- 
service initial diagnosis of a condition when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Asbestos criteria

As to claims for service connection for asbestos or other 
asbestos-related diseases, VA has issued a circular on 
asbestos-related diseases.  This circular, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos. The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.68 (Sept. 21, 1992).

Subsequently, the M2-1 provisions regarding asbestos exposure 
were amended. The new M21-1 guidelines were set forth at M21-
1, Part VI, para. 7.21 (Oct. 3, 1997). The guidelines 
provide, in part, that the clinical diagnosis of asbestos 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that VA is to develop any evidence of 
asbestos exposure before, during and after service; and that 
a determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
McGinty v. Brown, 4 Vet. App. 428 (1993).

III.  Legal Analysis

The veteran contends that his current lung disorder, pleural 
plaques, is related to having been exposed to asbestos while 
serving as a machinist during military service in the United 
States Air Force. 

After a review of the evidence of record, the Board finds 
that the service connection for a lung disorder, currently 
diagnosed as pleural plaques, as due to asbestos exposure is 
not warranted.  In reaching the foregoing determination, the 
Board notes that the crux of the veteran's case hinges on 
whether or not he was, in fact, exposed to asbestos during 
military service and, if so, whether said exposure caused his 
current lung disorder, pleural plaques.  There are private 
and VA opinions in support of and against the instant claim, 
respectively. 

Evidence in support of the instant claim includes, the 
veteran's DD 214, reflecting that the veteran served in the 
United States Air Force (USAF), and that his military 
occupational specialty (MOS) was a machinist.  Also in 
support of the claim is a January 1957 service separation 
examination report, reflecting that the veteran's lungs were 
found to have been "abnormal."  The examining physician 
indicated that an evaluation of the veteran's chest showed 
inspiratory rales of the right and left lung fields.  It was 
noted that X-rays of the chest were "normal."  

In addition, treatment reports, dated in December 1987 and 
January and May 1993, prepared by K. M., M. D. and M. C., 
M.D., respectively, also support the instant claim.  In a 
December 1987 report, Dr. K. M. reported that X-rays of the 
veteran's chest revealed pleural plaques and scarring that 
were suggestive of an asbestos-related disease.  Dr. K. M. 
opined that test results showed changes in the veteran's 
lungs that were consistent with the "type of injury and 
disease caused by asbestos."  (see, December 1987 report, 
prepared by K. B. M. M. D.)

In a January 1993 report, M. C., M. D. indicated that X-rays 
of the veteran's chest, performed in November 1992, contained 
"pleural abnormalities consistent with previous asbestos 
exposure, namely right chest wall plaques seen face on to an 
extent 1 and left chest wall plaques seen face on to an 
extent 1."  In May 1993, Dr. M. C. re-evaluated the veteran.  
At that time, the veteran stated that he might have been 
exposed to asbestos as a machinist working on machinery 
insulated with asbestos during service with the USAF.  He 
also gave a post-service history of asbestos exposure, 
primarily during his employment as a pipefitter and 
"insulator."  The veteran stated that he had been involved 
in "tearing out furnaces that were covered with asbestos and 
then replacing it."  The veteran also indicated that he had 
worked around "insulators," and had helped insulate pipes.  
He reported that in the 1980's, he began to wear a mask.  The 
veteran stated that he used to smoke [cigarettes] "one pack 
per day" for 25 years, but that he had quit 16 years 
previously.  He denied having any previous chronic pulmonary 
disability (i.e., asthma, bronchitis, emphysema).  

After a physical evaluation of the appellant in May 1993, 
which included X-ray evidence of bilateral chest wall 
plaques, Dr. M. C. entered an impression of "Extensive 
history of asbestos exposure with evidence of bilateral 
asbestos-related chest wall pleural plaques.  No evidence of 
asbestosis."  Dr. M. C. noted that the veteran had a history 
of moderate smoking with no evidence of obstructive airway 
disease. 

An October 2007 statement, prepared by G. W. M. D., Board-
Certified-Family Practice, is also in support of the 
veteran's claim.  Dr. G. W. opined, after a review of the 
veteran's medical records, that the appellant's exposure to 
asbestos during military service was a "substantial 
contributing factor to his pulmonary disorder, asbestosis, 
with pleural plaques and scarring of the lungs."  (see, 
October 2007 report, prepared by G. L. M. D., Board-Certified 
Family Practice).  

Evidence against the veteran's claim includes VA opinions, 
dated in June 2002 and January 2003, and a February 2008 IME 
opinion.  A June 2002 VA examiner concluded, after a review 
of the claims file, documentation of the veteran's "25 pack-
year" smoking and asbestos-related employment histories 
(e.g., pipefitter and shipyard employment) and physical 
evaluation of the appellant's chest, that is was less than 
50-percent probability that the inspiration rales-noted at 
the time of the service separation examination-were related 
to the development of asbestos-related pleural disease in the 
form of pleural plaques.  (see, June 2002 VA examination 
report). 

In January 2003, a VA examiner concluded after a review of 
the claims file, which included normal chest X-rays 
(performed by VA in June 2002) and pulmonary functions tests 
(PFTs), that " the diagnosis of asbestos related pleural 
disease is based on other tests done at some point in the 
past which is not available at this time, with the current 
studies not showing evidence of it, though it is possible 
that there is a small amount of asbestos-related pleural 
disease present which could be missed by a chest x-ray, but 
appears that it is minor enough as to be not a significant 
contributing factor at this point with the objective tests 
being negative."  (see, January 2003 VA opinion).  

In January 2008, an IME opinion was received, pursuant to the 
Board's December 2007 request.  The pulmonary specialist 
reported the veteran's claimed asbestos exposure both during 
and after military service as a machinist and pipe-fitter, 
respectively.  The examiner noted that PFTs, performed in 
December 1987 and thereafter, were found to have been 
"normal."  After a review of the veteran's record to 
specifically include, but not limited to, the appellant's 
service separation examination and December 1987 private 
treatment reports, the pulmonary specialist concluded the 
following: 

"it was more likely the patient's pleural plaques 
were related to asbestos exposure in his job in the 
private sector as a pipe fitter.  This job is well 
recognized as source of high asbestos exposure.  
Pleural plaques are asbestos dose related, i.e., 
the more asbestos exposure the more chance pleural 
plaques will occur.  The veteran was in military 
service for four years and probably received low, 
although significant exposure, to asbestos as a 
machinist during that time.  It is highly likely 
that he would never have developed pleural plaques 
if he had only received this low amount of exposure 
to asbestos that he did in the military." 

The Board is presented with conflicting private and VA 
opinions regarding whether the veteran's current lung 
disability, pleural plaques, is related to asbestos exposure 
while serving as a machinist in the USAF.  The Board observes 
that while private and VA physicians, along with the February 
2008 pulmonary specialist, concur that the veteran was 
exposed to asbestos during military service, they disagree on 
whether said exposure caused his current lung disability, 
pleural plaques.

In this case, the Board accords greater probative weight to 
the February 2008 IME opinion, which was promulgated by a 
pulmonary specialist based upon review of the entire claims 
folder, to include the conflicting VA and private medical 
opinions discussed herein.  In reaching the foregoing 
determination, the Board would point out that the medical 
expert who promulgated the February 2008 IME was a pulmonary 
specialist, as opposed to a general or family practitioner.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's 
position); see also Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).  

In addition, the February 2008 pulmonary specialist, reviewed 
the claims file and provided a rationale in support of his 
opinion that, "it was more likely the patient's pleural 
plaques were related to asbestos exposure in his job in the 
private sector as a pipe fitter"-pointing out that the 
veteran had received a high dose of asbestos during his post-
service employment as a pipefitter, in contrast to the low, 
yet significant, amount received while serving as a machinist 
in USAF.   

Since the February 2008 IME is against a finding that the 
veteran's current lung disorder, pleural plaques, is causally 
related to active service, the Board concludes that the 
preponderance of the evidence is against this service 
connection claim, and it must be denied.


ORDER

Entitlement to service connection for asbestosis, pleural 
plaques, and scarring of the lungs, to include as due to 
asbestos exposure is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


